DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
This office action is in response to applicant’s filing on 10/22/2020. Claims 1-9 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-9 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Lee (US Pub. 20070276430).

Regarding Claim 1, Lee discloses a method of using an articulation tool (10-Fig. 1), the method comprising: providing the articulation tool including: 
an articulation mechanism comprising a pair of links (20 and 18-Fig. 1), the pair of links including a proximal link (18-Fig. 1) on a proximal portion of the articulation tool and a distal link (20-Fig. 1) on a distal portion of the articulation tool; 
an end effector (16-Fig. 1) coupled to the distal link and extending along an end effector longitudinal axis (P-Fig. 3); 
an elongated shaft (14-Fig. 1) extending along an elongated shaft longitudinal axis (R2-Fig. 3, R2 is a rotation about the shaft 14 axis) between the proximal link and the distal link; 
a rotating member (24-Fig. 3) operably coupled to the elongated shaft (paragraph [0044] and Fig. 3); and 
an articulation lock comprising a first lock (120a-Fig. 10) configured to prevent pivoting motion of the elongated shaft relative to the rotating member about a yaw axis (paragraph [0071], clamping force 155 locks disc 120a with discs 120 to lock proximal bendable member in a particular position, which is capable of locking shaft 14 an up or down position relative to knob 24), a second lock (120-Fig. 10) configured to prevent pivoting motion of the elongated shaft relative to the rotating member about a pitch axis (paragraph [0071], clamping force 155 locks disc 120a with discs 120 to lock proximal bendable member in a particular position, which is capable of locking shaft 14 an left or right position relative to knob 24), and 
(140-Fig. 10) configured to actuate both the first lock and the second lock simultaneously (paragraph [0071], depressing lever 140 locks the discs 120a and 120 at the same time); 
driving movement of the proximal link, wherein movement of the proximal link causes corresponding movement of the distal link (paragraph [0047] and Figs. 2(A-C)); 
adjusting the actuator of the articulation lock between an unlocked configuration in which the end effector is movable with respect to the elongated shaft (abstract, unlocked state) and a locked configuration in which the proximal link, the distal link, and the end effector are held in a fixed orientation with respect to the elongated shaft (abstract, locked state); and 
driving rotation of the rotating member (paragraph [0049], fingers may engage rotation knob 24) while the actuator of the articulation lock is in the locked configuration (paragraph [0013]), wherein rotation of the rotating member causes: rotation of the elongated shaft about the elongated shaft longitudinal axis while the proximal link, the distal link, and the end effector are held in the fixed orientation with respect to the elongated shaft (paragraph [0013], and Figs. 3 and 7A); and rotation of the end effector (R3-Fig. 3) about the end effector longitudinal axis (P-Fig. 3).

Regarding Claim 2, Lee discloses wherein the end effector longitudinal axis is aligned, in the fixed orientation, with the elongated shaft longitudinal axis (Fig. 1, Z-axis is aligned with all recited components).

Regarding Claim 3, Lee discloses wherein the end effector longitudinal axis is angled, in the fixed orientation, with respect to the elongated shaft longitudinal axis (Figs. 2A-C, various orientations of end effector relative to the shaft).

Regarding Claim 4, Lee discloses wherein the pair of links is connected by at least one articulation cable (100-Fig. 7B) such that movement of the proximal link causes the articulation cable to move the distal link (paragraph [0061]).

Regarding Claim 5, Lee discloses wherein the articulation lock is coupled to the rotating member (Fig. 10, the coupling of knob 24 to handle 12 and the coupling of locking levers 140 and 240 to handle 12, wherein the locking levers are coupled to corresponding cables 150 and 250).

Regarding Claim 6, Lee discloses wherein the articulation tool further comprises a base (Fig. 6, assembly of adaptor 26 and busing or bearing 124) to which the rotating member is rotatably and translationally coupled (paragraph [0064]).

Regarding Claim 7, Lee discloses wherein the adjusting the actuator of the articulation lock to the locked configuration includes advancing the rotating member distally relative to the base (Fig. 10, actuation on the levers 140 and 240 is capable of locking the bendable members, wherein the one side of bendable member 18 advances a portion of knob 24 distal from adapter 26 and the opposite side of bendable member 18 retracts a portion of knob 24 proximal to adapter 26).

Regarding Claim 8, Lee discloses wherein adjusting the actuator of the articulation lock to the locked configuration includes retracting the rotating member proximally relative to the base (Fig. 10, actuation on the levers 140 and 240 is capable of locking the bendable members, wherein the one side of bendable member 18 advances a portion of knob 24 distal from adapter 26 and the opposite side of bendable member 18 retracts a portion of knob 24 proximal to adapter 26).

Regarding Claim 9, Lee discloses wherein providing the articulation tool includes providing the articulation tool including a wire (250-Fig. 10) extending between the elongated shaft and the base (Fig. 10, cable 250 through the shaft 14 and adapter 26); and adjusting the actuator of the articulation lock to the locked configuration includes pinching the wire between the base and the articulation lock (Fig. 10, locked state for cable 250 would compress or pinch the discs 110 between disc 110a and adapter 26, paragraph [0075]).

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument (page 4, last paragraph) that Lee fails to disclose "an articulation lock comprising a first lock configured to prevent pivoting motion of the elongated shaft relative to the rotating member about a yaw axis, a second lock configured to prevent pivoting motion of the elongated shaft relative to9083-3609 v.1 4  the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/01/2021
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731